05/09/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 22-0051


                                       DA 22-0051


STATE OF MONTANA,
                                                                                G6
                                                                      MAY1-5/ 2022
                                                                   Bowen Greenwood
            Plaintiff and Appellee,                              Clerk of Suprerne Court
                                                                    State of tvlontana


      v.                                                           ORDER

VERNON A. JOHNSON,

            Defendant and Appellant.



       This Court reviews briefs to ensure compliance with Rules 10, 11, 12, and 13 of
the Montana Rules of Appellate Procedure. On March 25, 2022, Appellant Vernon A.
Johnson, via counsel, submitted his Opening Brief to this Court. The Clerk submitted the
filing to this Court's brief review process and upon review, it was accepted for filing.
       However, it has come to our attention that the brief was not properly served in
accordance with M. R. App. P. 10(2), which requires that all briefs in criminal cases
appealed by the defendant shall be served upon both the County Attorney and the
Attorney General. The certificate of service on Appellant's brief indicates that it was
served only upon a Deputy County Attorney in Yellowstone County. Thus this brief was
incorrectly accepted for filing and Appellant rnust correct the deficient filing for this
matter to proceed.
       IT IS THEREFORE ORDERED that Appellant shall, within 10 days, serve a copy
of Appellant's brief on the Attorney General of the State of Montana and upon the
Yellowstone County Attorney and shall file with the Clerk of this Court an Amended
Certificate of Service indicating such service.
       IT IS FURTHER ORDERED that all further briefing deadlines shall run from the
date Appellant submits the Amended Certificate of Service and as provided in M. R.
App. P. 13(1).
      IT IS FURTHER ORDERED that if the Clerk of this Court does not receive an
amended Certificate of Service within 10 days of the date of this Order, Appellant's
Opening Brief shall be rejected.
      The Clerk of this Court is directed to provide a true copy of this Order to all
counsel of record.
      DATED this        day of May, 2022.


                                                For the Court,




                                                                 Chief Justice




                                            2